Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 20 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau US 20140090419 referred to as Charbonneau herein after.
Regarding claims 1 and 20, Charbonneau discloses a method of fining glass, the method comprising: 
supplying input molten glass (molten glass exits SC melter 1 through exit 22 and enters flow channel 26 via access port 42 see at least [0063] and Fig 1) into a fining chamber of a fining vessel (at least flow channel 26 in embodiment of Fig 1), 
the input molten glass  combining with a molten glass bath contained within the fining chamber and introducing entrained gas bubbles (16) into the molten glass bath (at least Fig 1), 
the input molten glass necessarily having a density and a concentration of gas bubbles (16); flowing the molten glass bath through the fining chamber in a flow direction towards bushings, 
Charbonneau discloses introducing a carrier gas into the undercurrent of the molten glass (composition 31 see at least Figures 10 [0063]-[0064], [0068]-[0072], [0070]) 
Charbonneau discloses the composition 31 may comprise (hydrogen, helium, steam, nitrogen argon, xenon, krypton or combinations thereof at least Fig 12, [0073]) thus a carrier gas comprising suspended particles of one or more fining agents. At least the particles of water, or hydrogen (within the steam) are considered particles within carrier gas wherein any oxidation or reduction agent is a refining agent.  The gas input composition (31) modifies the bubbles [0068]-[0072], 9A-9B lack of bubble layer shows that this is a fining agent.
Charbonneau does not explicitly disclose the composition inserted directly beneath the skimmer.
Charbonneau discloses various structures of conduit Fig 1-6A to insert the composition throughout the finer furthermore Charbonneau discloses multiple skimmers may be provided in the flow channel for conditioning, or fining, the molten glass [0074] wherein the skimmers are a depth into the molten glass [0075] to retain the foamed material [0076] as is known of skimmers to one skilled in the art.  
Thus it would be obvious to one of ordinary skill in the art to provide skimmers directly above the conduit for emitting the composition 31 in the finer as taught by Charbonneau as motivated by Charbonneau disclosing multiple skimmers to hold back the foam in the finer and various conduits at the bottom of the finer.
Additionally see MPEP 2144.05
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 
It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Regarding claims 2 and 3, Charbonneau discloses air (combinations of oxides of nitrogen, steam, hydrogen- thus air) and nitrogen as the gas in composition 31 (at least [0026], [0073], Fig 12)
Regarding claim 4, Charbonneau discloses oxides of sulfur in composition 31 (at least [0026], [0073], Fig 12).
Regarding claim 5, Charbonneau discloses oxides of carbon in composition 31 (at least [0026], [0073], Fig 12).
Regarding claim 6, Charbonneau discloses the fining vessel includes a housing that defines the fining chamber (26 or flow channel for conditioning), having floor, roof and sidewalls connecting (at least [0010]) and the floor (46) has the conduit (37) adjacent the inside surface of floor (46) (see at least [0063) and the composition (31), or claimed carrier gas, is introduced into the molten glass bath from a plurality of nozzles (38) that are adjacent  and thus supported within a floor (46) of the vessel housing.
Alternatively, it would be obvious to one of ordinary skill in the art to position the outlet or nozzles directly molded into the floor (46) because In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214 The use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral. Charbonneau has shown inlets are known in the art in the vessel floor such as (32).  
Regarding claim 7, Charbonneau does not indicate the positioning of the skimmers.
 Charbonneau discloses a variety of positions of the nozzles (38) and conduits (37)  as seen in Fig 1-10e wherein the gas flows upward from the finer floor see at least Fig 1.
Charbonneau discloses multiple skimmers may be provided in the flow channel for conditioning, or fining, the molten glass [0074] wherein the skimmers are a depth into the molten glass [0075] to retain the foamed material [0076] as is known of skimmers to one skilled in the art.  
It would be obvious to one of ordinary skill in the art to position the skimmers as motivated by the  skimmers to hold back the foam in the finer and various conduits at the bottom of the finer.
Additionally see MPEP 2144.05
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 
It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Regarding claim 8, Charbonneau discloses a molten glass has a soda-lime-silica glass chemical composition as is well-known in the art of glass manufacturing  [0088], Table 1.
Regarding claim 9, Charbonneau does not disclose the densities of the glass input to the flow channel and output from the flow channel however paragraphs [0063]-[0064], [0068], [0072] disclose modifying the bubble composition and at least Fig 5b and 9A, 9B show a lower bubble concentration further downstream in the downstream of the flow channel, thus the output molten glass having a density that is greater than the density of the input molten glass and further having a concentration  of gas bubbles that is less than the concentration of gas bubbles of the input molten glass as required by claim 9. 
Regarding claims 10, and 24 Charbonneau discloses a submerged combustion melter thus melt contained within an interior reaction chamber of a submerged combustion melter, the combustion products discharged from the one or more submerged burners agitating the glass melt (See at least Fig 1); discharging foamy molten glass obtained from the glass melt out of the submerged combustion melter and supplying the foamy molten glass into a fining chamber of a flow vessel as input molten glass (see Fig 1 24), 
the input molten glass combining with a molten glass bath contained within the fining chamber and introducing entrained gas bubbles (16) into the molten glass bath.
Charbonneau does not disclose the vol% of the bubbles of the glass flowing into the flow channel and the glass downstream in the flow channel.
Charbonneau discloses input of refining materials below the glass in the flow channel (known refining materials discussed above) and multiple skimmers to hold back bubbles.
In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide sufficient amount of the refining composition (31) and skimmers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to provide the necessary amount of refining composition and skimmer for the purpose of reducing the amount of bubbles in the flow vessel via diffusion or skimming as taught by Charbonneau.
Regarding claims 11 and 12, Charbonneau discloses air (combinations of oxides of nitrogen, steam, hydrogen- thus air) and nitrogen as the gas in composition 31 (at least [0026], [0073], Fig 12)
Charbonneau discloses oxides of sulfur or carbon in composition 31, thus sulfate (at least [0026], [0073], Fig 12).
Regarding claim 14, Charbonneau discloses a molten glass has a soda-lime-silica glass chemical composition as is well-known in the art of glass manufacturing  [0088], Table 1.
Regarding claim 15, Charbonneau discloses forming the output molten glass discharged from the fining vessel into at least one glass container having an axially closed base, such as by bushings (28, 30, 82, 84, 86).
and a circumferential wall, the circumferential wall extending from the axially closed base to a mouth that defines an opening to a containment space defined by the axially closed base and the circumferential wall. 
In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 
It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Charbonneau discloses the claimed invention except for a circumferential wall. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape of the wall, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of the glass container for the purpose of creating the desired operable cross-sectional shaped product for use as taught by [0052]·
Regarding claims 16 and 25, Charbonneau discloses a method of fining glass, the method comprising: 
supplying input molten glass (molten glass exits SC melter 1 through exit 22 and enters flow channel 26 via access port 42 see at least [0063] and Fig 1) into a fining chamber of a fining vessel (at least flow channel 26 in embodiment of Fig 1), 
the input molten glass  combining with a molten glass bath contained within the fining chamber and introducing entrained gas bubbles (16) into the molten glass bath (at least Fig 1), 
the input molten glass necessarily having a density and a concentration of gas bubbles (16); flowing the molten glass bath through the fining chamber in a flow direction towards bushings, 
Charbonneau discloses introducing a carrier gas into the undercurrent of the molten glass (composition 31 see at least [[0063]-[0064], [0068]-[0072], [0070]) 
Charbonneau discloses the composition 31 may comprise (hydrogen, helium, steam, nitrogen argon, xenon, krypton or combinations thereof at least Fig 12, [0073}) thus a carrier gas comprising suspended particles of one or more fining agents. At least the particles of water, or hydrogen (within the steam) are considered particles within carrier gas.  The gas input composition (31) modifies the bubbles [0068]-[0072], 9A-9B lack of bubble layer shows that this is a fining agent.
Charbonneau does not explicitly disclose the composition inserted directly beneath the skimmer.
Charbonneau discloses various structures of conduit Fig 1-6A, 10 to insert the composition throughout the finer furthermore Charbonneau discloses multiple skimmers may be provided in the flow channel for conditioning, or fining, the molten glass [0074] wherein the skimmers are a depth into the molten glass [0075] to retain the foamed material [0076] as is known of skimmers to one skilled in the art.  
Thus it would be obvious to one of ordinary skill in the art to provide skimmers directly above the conduit for emitting the composition 31 in the finer as taught by Charbonneau as motivated by Charbonneau disclosing multiple skimmers to hold back the foam in the finer and various conduits at the bottom of the finer.
Additionally see MPEP 2144.05
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 
It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
Charbonneau discloses the fining vessel includes a housing that defines the fining chamber (26 or flow channel for conditioning), having floor, roof and sidewalls connecting (at least [0010]) and the floor (46) has the conduit (37) adjacent the inside surface of floor (46) (see at least [0063) and the composition (31), or claimed carrier gas, is introduced into the molten glass bath from a plurality of nozzles (38) that are adjacent  and thus supported within a floor (46) of the vessel housing.
Alternatively, it would be obvious to one of ordinary skill in the art to position the outlet or nozzles directly molded into the floor (46) because In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214 The use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral. Charbonneau has shown inlets are known in the art in the vessel floor such as (32).  

Further regarding claim 5 and 13, Charbonneau does not specifically disclose the composition including sodium sulfate, Cr2O3, WO, aluminum, silicon carbide, oxidized metal powder.
Charbonneau discloses the bubbles may comprise any of the glass forming materials listed in [0046] and adjusting the bubble atmosphere within the bubble by the addition of composition 31.
One of ordinary skill in the art would be motivated to add any of the constituents within the bubble atmosphere in the composition 31, which includes all of claims 5 and 13 as discussed in [0046], to adjust the bubble size and rate at which they rise through the molten glass as taught by Charbonneau [0006].
As stated in the rejections above, “Charbonneau discloses multiple skimmers may be provided in the flow channel for conditioning, or fining, the molten glass [0074] wherein the skimmers are a depth into the molten glass [0075] to retain the foamed material [0076] as is known of skimmers to one skilled in the art.  
Thus it would be obvious to one of ordinary skill in the art to provide skimmers directly above the conduit for emitting the composition 31 in the finer as taught by Charbonneau as motivated by Charbonneau disclosing multiple skimmers to hold back the foam in the finer and various conduits at the bottom of the finer.

Additionally see MPEP 2144.05
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
Shifting the location of an element would not have modified the operation of device. 
In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 
It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.


Claims 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau US 20140090419 referred to as Charbonneau as evidenced by Hubert, IMI-NFG Course on Processing of Glass
	Regarding claims 19 and 23, Charbonneau does not disclose the size and amount of the gas bubbles passing under the skimmer.  One of ordinary skill in the art would expect that at least 95% of the gas bubble that do not rise to the surface are less than 0.7 mm (as evidenced by page 50) because a skilled artisan would recognize these bubbles do not have the gas pressure to rise in a viscous glass melt thus if any bubbles do not re-dissolve into the melt and pass under a skimmer they are less than 100 microns.
	Overlapping ranges are prima facie obvious.  The burden is on the Applicant to prove unexpected results.

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
Applicant reviews and gives a synopsis of the prior art and states that the prior art, Charbonneau, does not disclose or make obvious introducing fining agents “directly beneath” the skimmer.  Applicant states Charbonneau does not show a skimmer that extends downwardly from the roof 44 and cites figures and states the disclosure of Charbonneau would lead a skilled artisan in a different direction of the presently claimed invention.
The specification of the present application (as cited in the US publication) indicates:
[0021] At least one fining agent is introduced into the molten glass bath 22 directly beneath the skimmer 50 in direct exposure to the undercurrent 62 of the molten glass bath 22. The fining agent(s) are delivered by a carrier gas 68 in which one or more fining agents are suspended as a particulate. The term “directly beneath the skimmer” as used herein refers to a zone 70 (FIG. 7) of the fining chamber 20 defined by sectioning the skimmer 50 where its thickness ST as measured between the upstream face 54 and the downstream face 56 is greatest, and then extending first and second planes 70a, 70b from the upstream and downstream faces 54, 56 of the skimmer 50 where sectioned, respectively, parallel with the centerplane 64 of the skimmer 50 such that the planes 70a, 70b intersect the floor 30 and the upstanding wall 32 of the housing 18. The volume between the skimmer 50, the floor 30, the sidewalls 32c, 32d, and the extended planes 70a, 70b is the zone 70 that is considered to be directly beneath the skimmer 50. By introducing at least one fining agent into this zone 70, smaller gas bubbles can more easily be targeted for removal.

[0028] The carrier gas 68 may be introduced into the glass melt 22 directly beneath the skimmer 50 through a plurality of nozzles 72 supported in corresponding openings defined in the floor 30 of the housing 18.

The claims are given the broadest reasonable interpretation in view of the specification the term “directly” is only defined as [0021] recited above and there is no contact, just overlap with the thickness of the skimmer above. 
Charbonneau discloses introducing a carrier gar comprising suspended particles of one or more fining agents as indicated by 31 of the prior art and addressed in the rejection.  Charbonneau discloses a variety of configurations of conduits for emitting the composition 31 into the undercurrent of the molten glass [0068]-[0072] cited in the rejection.
As stated in the above rejection, Charbonneau does not explicitly disclose the composition inserted directly beneath the skimmer.
Thus it would be obvious to one of ordinary skill in the art to provide skimmers directly above the conduit for emitting the composition 31 in the finer as taught by Charbonneau as motivated by Charbonneau disclosing multiple skimmers to hold back the foam in the finer and various conduits at the bottom of the finer.

Additionally see MPEP 2144.05
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 
Shifting the location of an element would not have modified the operation of device. 
In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. 
It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Applicant has not provided any evidence that the rearrangement of the skimmer would yield a different method, modified the operation of the device or yield unexpected results.
MPEP 2144.05 also states:
 KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
The prior art indicates the base device of a submerged combustion furnace, flowing the glass from said furnace to a refiner or conditioner, introducing a refining gas and suggests multiple skimmers.
The only difference between the claimed invention and the prior art is that the prior art does not explicitly depict a figure with the composition 31 being flowed under a skimmer.  The prior art states placing multiple skimmers to hole foam back thus one would be motivated to place skimmers to hold the foam back given the broadest reasonable interpretation it would be routine optimization to place a skimmer to hold foam back.  A skilled artisan would recognize that the compositions 31 suggested by 
Charbonneau states in at least [0012] the composition at least some of the modified atmosphere bubbles are subsequently exposed to the channel atmosphere thus the foam portion, and [0017] states the flow channel and configured to emit a composition into the foamy molten glass under the level so as to intimately contact the composition with the foamy molten glass one skilled in the art would be inclined to place a skimmer directly above where the composition is submitted into the molten glass, yielding the limitation argued by the Applicant.
Regarding the argument of the Applicant that the full disclosure of the cited prior art would not lead a skilled artisan to the claimed invention because Charbonneau itself would lead one skilled in the art in a different direction.  Applicant points to Fig 6A to support this argument.
As stated in MPEP 2123 Disclosed examples and preferred embodiments do not constitute teaching away from a broader disclosure.  In the present rejection Applicant has not addressed to obviousness and motivation statement for providing additional skimmers, nor has Applicant provided evidence from the broadest reasonable interpretation in light of the specification as originally filed that would lead a skilled artisan to understand the limitation of “directly beneath the skimmer” in terms of dimension of the skimmer in relation to how the carrier gas is introduced and flows through the molten glass as well as the proximity to the skimmer that Fig 6A would cause a skilled artisan in a different direction.
Regarding Applicant’s arguments on page 10 of the remarks submitted 08/22/2022 that the bushings do not constitute as an “axially closed base” [0050] of the published specification of the present application is the only recitation of an “axially closed base”.  Given the term the broadest reasonable interpretation in view of the specification the glass fiber formed meets this limitation.  Applicant has not argued that it would be obvious to a skilled artisan that a bushing would form a fiber with a closed base, because the initial glass extruded would be known to a skilled artisan to be “closed” and fibers from bushings are extruded to circumferential fibers.  It would also be obvious to one skilled in the art to change the shape of the glass product formed as motivated by the desired product.  Claim 15 is a method of producing and fining glass, as indicated, in the preamble of claim 10, and thus claim 15 is intended use of the produced/ fined glass.  The glass product made by the method of claim 10 is intended use.  There are no distinct method steps which differentiate the method of claim 10 recited in claim 15.

 
Allowable Subject Matter
Claims 17-18, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record discusses the fining agents and fining gasses, the reactions with the glass batch material and secondary reactions due to melting or combustion gases however the prior art does not clearly lay out the volume of carrier gas with suspended particle fining agents or the size of the suspended particle fining agents in combination with the remaining limitations of the independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741